UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-5164


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

    v.

JORGE ROSA RODRIGUEZ,

                      Defendant – Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:10-cr-00089-WO-1)


Argued:   March 22, 2012                  Decided:   April 24, 2012


Before SHEDD, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished opinion. Judge Shedd wrote the opinion
in which Judge Keenan and Judge Floyd joined.


ARGUED: Timothy P. O'Toole, MILLER & CHEVALIER, CHARTERED,
Washington, D.C., for Appellant. Randall Stuart Galyon, OFFICE
OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.     ON BRIEF: Marie Park, Washington, D.C., for
Appellant.   Ripley Rand, United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
SHEDD, Circuit Judge:

       Two undercover agents arranged the exchange of a U-Haul

truck filled with marijuana for firearms and cash.                    Following

the    exchange,      state   police    stopped    the   U-Haul      truck    for

speeding.      After a positive drug dog alert on               the van, the

police arrested Jorge Rodriguez, who waived his Miranda rights

and admitted possession of the drugs.              Rodriguez pled guilty to

possession     with     intent   to     distribute    505.9     kilograms      of

marijuana, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B),

and to possession of a short-barreled rifle and other firearms

in furtherance of a drug trafficking crime, in violation of 18

U.S.C.    §   924(c)(1)(B)(i).         Rodriguez   raises     four   issues   on

appeal.       We discuss each issue below but find none to have

merit.    Therefore, for the reasons below, we affirm the judgment

of the district court.

                                        I.

                                        A.

       First, Rodriguez alleges that the delay between his arrest

on state charges on March 25, 2009, and his federal indictment

on March 29, 2010, constitutes a violation of the Speedy Trial

Act.     Rodriguez raises this issue for the first time on appeal;

he did not file a pre-trial motion to dismiss the indictment or

information.     Thus, Rodriguez has waived his speedy trial claim.

See 18 U.S.C. § 3162(a)(2)(“Failure of the defendant to move for

                                        2
dismissal prior to trial or entry of a plea of guilty or nolo

contendere shall constitute a waiver of the right to dismissal

under this section.”).

                                       B.

      Second, Rodriguez challenges the sufficiency of his Rule 11

plea colloquy on various grounds.               Rodriguez did not move to

withdraw   his   plea,    nor   did    he    raise   any   objections   to   the

colloquy in the district court.              Thus, we review his claims for

plain error.     See United States v. Martinez, 277 F.3d 517, 525-

526 (4th Cir. 2002).

      The Supreme Court has given the following instruction on

plain error review:

      [A]n appellate court may, in its discretion, correct
      an error not raised at trial only where the appellant
      demonstrates that (1) there is an error; (2) the error
      is clear or obvious, rather than subject to reasonable
      dispute; (3) the error affected the appellant's
      substantial rights, which in the ordinary case means
      it affected the outcome of the district court
      proceedings; and (4) the error seriously affect[s] the
      fairness, integrity or public reputation of judicial
      proceedings.


United States v. Marcus, ––– U.S. ––––, ––––, 130 S.Ct. 2159,

2164 (2010) (internal punctuation and citation omitted). “[T]he

burden of establishing entitlement to relief for plain error is

on   the   defendant     claiming     it,”    United   States   v.   Dominguez

Benitez, 542 U.S. 74, 82 (2004), and “[m]eeting all four prongs

is difficult, as it should be,” Puckett v. United States, 556

                                        3
U.S.    129,     135   (2009)    (internal    punctuation     and   citation

omitted).

       We hold that even assuming the district court committed the

various errors alleged by Rodriquez, such errors did not affect

Rodriguez’s substantial rights.            Rodriguez has not demonstrated

that but for the alleged errors, he would not have entered his

guilty plea.      See Martinez, 277 F.3d at 532 (the defendant “must

demonstrate that, absent the Rule 11 errors, he would not have

entered into his plea agreement”).             Moreover, Rodriguez’s own

statements during sentencing contradict such an assertion.                  He

specifically admitted his guilt and said:            “I don’t want to go

to trial.      I don’t want any more trial.”         See J.A. 32.      Thus,

Rodriguez has not established that the district court committed

plain error during his Rule 11 plea colloquy.

                                      C.

       Third, Rodriguez claims that the district court incorrectly

calculated the drug quantity attributable to him, despite the

fact that he inspected the quantity of drugs before he finalized

the transaction.       Rodriguez did not object to the drug quantity

in the district court.            Therefore, we review this claim for

plain error.      See Martinez, 277 F.3d at 525-526.

       In making this argument, Rodriguez primarily relies upon a

legal   theory    he   calls    sentencing   entrapment,    under   which   he

claims the government gave him more drugs than he expected for

                                       4
the sole purpose of enhancing his sentence.                         He cites no case

law in support of this theory and concedes that this Court has

never     recognized        claims     of        sentencing    entrapment.              See

Appellant’s Br. at 23-25.             Thus, we hold that the district court

did   not    commit    plain    error       in    calculating       Rodriguez’s      drug

quantity and, specifically, it did not commit plain error in

failing to give Rodriguez relief under a sentencing entrapment

theory.      See United States v. Beasley, 495 F.3d 142, 149–50 (4th

Cir. 2007) (rejecting plain error argument where there “was no

controlling     ‘current       law’    in    this     circuit”      at    the    time    of

sentencing “nor is there any today”).

                                            D.

      Finally,        Rodriguez       asserts        a    claim      of    ineffective

assistance of counsel.            Ineffective assistance of counsel is a

claim that this Court “may address on direct appeal only if the

lawyer’s ineffectiveness conclusively appears from the record.”

United States v. Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006).

We    find    that    the    record     does        not   conclusively          establish

ineffective     assistance      and,    thus,       we    decline    to   address       the

issue on direct appeal.

                                            II.

      For the foregoing reasons we affirm the judgment of the

district court.

                                                                                 AFFIRMED

                                             5